Citation Nr: 0309422	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an aneurysm 
secondary to the veteran's service-connected stricture of the 
anus, the residuals of a hemorroidal operation.

2.  Entitlement to a compensable evaluation for the residuals 
of malaria.

3.  Entitlement to an increased evaluation for stricture of 
the anus, the residuals of a hemorrhoidal operation, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from September 1940 
to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  When the appeal initially came 
before the Board, in addition to the issues noted on the 
front page of this document, another issue was also submitted 
to the Board for review - that of entitlement to service 
connection for the residuals of pneumonia.  

In February 2002, the veteran testified and provided evidence 
on all four issues at a hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  Following the hearing, the Board issued a 
decision on the merits of the veteran's claim for entitlement 
to service connection for the residuals of pneumonia.  The 
date of that decision was June 2002.  With respect to the 
other three issues, the Board notified the veteran that it 
was deferring issuing a decision on the other issues and that 
it would be undertaking additional development of those 
issues pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.


REMAND

After the issuance of the decision, the Board, in June 2002, 
sought additional medical evidence concerning the three 
issues on appeal.  The Board obtained private medical records 
noted by the veteran and a VA medical examination was 
accomplished in order to determine whether the veteran was 
now suffering from the residuals of malaria.  Also obtained 
was evidence concerning the severity of the veteran's 
hemorrhoid disability and an etiology opinion with respect to 
the veteran's aneurysm.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs,  Nos. 02-
7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003).  In the case, the Federal Circuit Court invalidated 
portions of the Board's development regulation package.  The 
Court further stated that the Board was not allowed to 
consider additional evidence [evidence developed by the 
Board] without remanding the case to the RO for initial 
consideration and without having a waiver by the appellant.  
Therefore, in accordance with the instructions given by the 
Federal Circuit Court, this case must be remanded to the RO 
for initial consideration of the information developed by the 
Board.

Hence, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  Request that the veteran identify all 
VA and non-VA medical facilities at which 
he has received treatment or diagnostic 
work for his claimed disabilities since 
June 2002.  Upon receipt of adequate 
identifying information from the veteran, 
request complete copies of his treatment 
records from each provider.  Associate 
all responses with the claims file.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.

2.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
38 U.S.C.A. § 5103A(b) (West 2002).

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45,620 
(Aug. 29, 2001)) is fully complied with 
and satisfied.

After the above requested development has been accomplished, 
the RO must then readjudicate the veteran's claims, with 
application of all appropriate laws and regulations and 
consideration of any additional information obtained as a 
result of this remand and the Board's development.  If the 
benefits sought on appeal remain denied, the veteran and his 
representative should be provided a supplemental statement of 
the case (SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

